Name: Commission Decision No 3464/88/ECSC of 8 November 1988 repealing Decision No 3483/82/ECSC concering the requirement for Community undertakings to declare the quantities of certain steel products delivered
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  production
 Date Published: 1988-11-09

 Avis juridique important|31988S3464Commission Decision No 3464/88/ECSC of 8 November 1988 repealing Decision No 3483/82/ECSC concering the requirement for Community undertakings to declare the quantities of certain steel products delivered Official Journal L 304 , 09/11/1988 P. 0007 - 0007*****COMMISSION DECISION NO 3464/88/ECSC OF 8 NOVEMBER 1988 REPEALING DECISION NO 3483/82/ECSC CONCERING THE REQUIREMENT FOR COMMUNITY UNDERTAKINGS TO DECLARE THE QUANTITIES OF CERTAIN STEEL PRODUCTS DELIVERED THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY, AND IN PARTICULAR ARTICLE 47 THEREOF, WHERES COMMISSION DECISION NO 3483/82/ECSC ( 1 ), AS LAST AMENDED BY DECISION NO 705/88/ECSC ( 2 ), REQUIRED STEEL UNDERTAKINGS IN THE COMMUNITY TO DECLARE THE QUANTITIES OF CERTAIN STEEL PRODUCTS DELIVERED; WHEREAS THIS REQUIREMENT WAS SET IN THE CONTEXT OF THE CRISIS IN THE STEEL INDUSTRY WHICH PROMPTED THE INTRODUCTION OF A SYSTEM OF PRODUCTION QUOTAS; WHEREAS THE CONDITIONS OF MANIFEST CRISIS, WITHIN THE MEANING OF ARTICLE 58 OF THE ECSC TREATY, NO LONGER PREVAIL; WHEREAS THERE IS THEREFORE NO LONGER ANY REASON TO RETAIN THE ABOVEMENTIONED DECISION, HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION NO 3483/82/ECSC IS HEREBY REPEALED . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS, 8 NOVEMBER 1988 . FOR THE COMMISSION KARL-HEINZ NARJES VICE-PRESIDENT ( 1 ) OJ NO L 370, 29 . 12 . 1982, P . 1 . ( 2 ) OJ NO L 72, 18 . 3 . 1988, P . 27 .